NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TRACY PYLE,
Petitioner,

V.

DEPARTMENT OF JUSTICE,
Respondent.

2012-8001 .

On petition for review of a decision of the Bureau of
Justice Assistance in PSOB claim no. 2009-DIS-042.

ON MOTION

ORDER

Tracy Pyle moves without opposition for leave to file
the petitioner’s brief out of time.

Upon consideration thereof,

IT IS ORDERED THAT:

PYLE V. JUSTICE 2

The motion is granted The Departnient of Justice
should calculate its brief due date from the date of filing
of this order.

FoR THE CoURT

 l 6  /s/ Jan Horbaly
Date J an Horbaly

Clerk

cc: James W. Kilbourne, Jr., Esq.
Devin Wolak, Esq.

321

“*§H§§HYYFB

uuL162UR
JAN HBBBALY
CLERK